Duckworth, Chief Justice.
Where as here the petition shows only an election of a teacher by a local board of education for an additional twelve month period which was revoked by the board before a contract was executed although the teacher alleges he notified the board of his acceptance, there was never any contract by and between the parties which would require the board to give him notice and a hearing under Code *507§ 32-912, as amended (Ga. L. 1956, p. 747), since he was no longer a teacher upon the termination of his present contract. Nor could the superintendent of schools be required to execute and present to him a contract since the board had rescinded his election before any contract was executed. Code Ann. § 32-607 (Ga. L. 1964, pp. 3, 9) requires all teachers’ contracts to be in writing. Thus his acceptance of his election would not be binding on him or the board. The court did not err in sustaining the demurrers to the petition for mandamus.
Argued July 10, 1967 —
Decided July 14, 1967.
Cook & Palmour, A. Cecil Palmour, for appellant.
Jack Kent, T. J. Espy, Jr., for appellees.

Judgment affirmed.


All the Justices concur.